Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 1 of 13 PageID #: 833




                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                           PADUCAH DIVISION
                                     CASE NO. 5:18‐cv‐00058‐TBR‐LLK

  ALICE PENMAN , Administrator of Estate of Marcus Penman, Deceased                         PLAINTIFF

  v.

  CORRECT CARE SOLUTIONS, LLC, et al.                                                       DEFENDANTS

                                   MEMORANDUM OPINION AND ORDER

          Senior Judge Thomas B. Russell referred this case to the undersigned Magistrate Judge for ruling

  on all discovery motions. [Docket Number (“DN”) 73]. Plaintiff is administrator of the estate of Marcus

  Penman, who died on April 25, 2017, while an inmate at Kentucky Statement Penitentiary (“KSP”).

  Defendant Correct Care Solution (“CCS”) is a private entity that contracted with Kentucky Department of

  Corrections to perform the traditional state function of providing medical services to inmates. CCS seeks

  a judicial order quashing certain of Plaintiff’s thirty (30) proposed Rule 30(b)(6) topics as “unduly

  burdensome,” “overly broad and/or not reasonably calculated to lead to discovery of admissible

  evidence,” [DN 135 at 5, 7], and Plaintiff has responded in opposition, [DN 138].

          For the reasons below, Defendant CCS’s motion to quash certain topics, [DN 135], is DENIED and

  CCS SHALL designate and prepare a Rule 30(b)(6) witness on all thirty (30) proposed topics except Topic

  26. In lieu of Topic 26, CCS SHALL produce, for the current year, and the year immediately prior, state and

  federal income tax returns (as they become available), balance sheets, income statements, and all

  attached schedules.

                                             Plaintiff’s complaint

          In his Second Amended Complaint, Plaintiff alleges, among other things, that Marcus Penman

  died in Kentucky Statement Penitentiary (“KSP”) on April 25, 2017, as a result of deliberate indifference

  to his serious medical needs (on the part of CCS employee Bruce Bauer, R.N.) in violation of the Eighth

  Amendment prohibition against cruel and unusual punishment. [DN 79 at ¶ 27]. Plaintiff further alleges

                                                      1
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 2 of 13 PageID #: 834




  that the deliberate indifference reflects a custom or policy on the part of CCS, and she seeks punitive

  damages. Id.

          Plaintiff asserts seven claims: (1) excessive use of force; (2) deliberate indifference to a serious

  medical and/or mental health need; (3) failure to intervene / failure to protect; (4) supervisory liability;

  (5) municipal liability; (6) negligence/wrongful death; and (7) intentional infliction of emotional

  distress/outrage. [DN 79].

                                      Standards governing Plaintiff’s claims

          In Phillips v. PTS of America, LLC, et al., another recent case, CCS was a defendant, and the

  allegations against the nurse were similar to those against Nurse Bauer in this case. In Phillips, this Court

  granted CCS’s motion for summary judgment because the plaintiff failed to establish a constitutional

  violation:

          A private entity may be held liable under § 1983 when that entity contracts with the state to
          perform a traditional state function, such as providing medical services to prison inmates. West
          v. Atkins, 487 U.S. 42, 54 (1988). When considering a § 1983 claim against a private entity, a court
          should undertake the same analysis outlined above for § 1983 claims against municipalities. See
          … Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (citation omitted). As noted above,
          a municipality generally cannot be held liable under § 1983 “[i]f no constitutional violation by the
          individual defendants is established.” [Watkins v. City of Battle Creek, 273 F.3d 682, 687 (6th Cir.
          2001)] (citation omitted). Under the holding in Watkins, because the evidence does not support
          Plaintiffs' § 1983 claim against Nurse McKinney, Correct Care cannot be held liable under § 1983.

  Phillips v. PTS of Am., LLC, No. 3:17‐CV‐603‐CHB, 2021 WL 1220997, at *22 (W.D. Ky. Mar. 31, 2021).

          More recently, the Sixth Circuit reaffirmed the above principles in a case that affirmed a district

  court’s dismissal of an inmate’s claim against Aramark Correctional Services, LLC, which were similar to

  Plaintiff’s claims against CSS in this case, for failure to state a claim:

          That leaves Vartinelli’s claim against Aramark. Aramark, of course, is a private entity, not a public
          body. But because Aramark contracted with the prison to provide basic necessities for inmates in
          place of the state of Michigan, it plausibly acted under color of state law for purposes of § 1983.
          See West v. Atkins, 487 U.S. 42, 54 … (1988). Yet even then, Vartinelli fails to plausibly allege, or
          allege at all for that matter, that Aramark maintained a policy or custom that disregarded inmates’
          medical needs, as he needed to do to state a claim against the company. Monell v. Dep’t of Soc.
          Servs., 436 U.S. 658, 690‐91 … (1978).


                                                          2
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 3 of 13 PageID #: 835




  Vartinelli v. Aramark Corr. Servs., LLC, 796 F. App'x 867, 871‐72 (6th Cir. 2019).

          This case, unlike Phillips and Vartinelli, is still in the discovery phase, and the parties have until

  December 1, 2021, to file dispositive motions. [DN 136, 139].

          The Sixth Circuit concurs with the Fifth, Seventh, Ninth, and Eleventh Circuits that employees of

  private corporations in the business of administering correctional health care services are not entitled to

  assert qualified immunity. Sanchez v. Oliver, 995 F.3d 461, 467 (5th Cir. 2021) (citing, among other cases,

  McCullum v. Tepe, 693 F.3d 696, 704 (6th Cir. 2012)). Such private corporations and their “employees

  have known for some time now that they could be subject to liability without the benefit of qualified

  immunity [and] [f]ive circuit courts have said as much. Id. at 471 (citing McCullum).

                             Standards governing Rule 30(b)(6) “topics” disputes

          Rule 30(b)(6) of the Rules of Civil Procedure states, in pertinent part, that:

          In its notice or subpoena, a party may name as the deponent a public or private corporation, a
          partnership, an association, a governmental agency, or other entity and must describe with
          reasonable particularity the matters for examination [i.e., topics] (emphasis added). … The
          persons designated must testify about information known or reasonably available to the
          organization.

  FED. R. CIV. P. 30. In this case, Plaintiff notified CCS of thirty (30) proposed Rule 30(b)(6) topics, which she

  intends to discuss at the Rule 30(b)(6) deposition. [DN 135‐1].

          The testimony of a Rule 30(b)(6) witness represents the knowledge of the corporation, not the

  individual witness, and thus the testimony of a Rule 30(b)(6) witness is different from that of a “mere

  corporate employee.” Dawkins v. Knight Specialty Ins. Co., No. 1:20‐cv‐00091‐GNS‐HBB, 2021 WL

  2346016, at *2 (W.D. Ky. June 8, 2021). The Rule 30(b)(6) witness does not give his or her own personal

  opinion but instead presents the corporation's position on a topic. Id.

          When a corporation is served with a notice of a Rule 30(b)(6) deposition, it must produce a witness

  knowledgeable about the subject described in the notice and prepare that witness to testify, not simply

  to his or her own knowledge, but that of the corporation. Id. Thus, such a designee has a duty to obtain


                                                         3
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 4 of 13 PageID #: 836




  information from corporate documents, current or prior corporate employees, or any other source

  reasonably available to the corporation. Id.

          Regardless of the form a discovery request may take (be it by deposition or in written form), Rule

  26 governs the scope of discoverable information. Id. Rule 26(b) provides that “[p]arties may obtain

  discovery regarding any nonprivileged matter that is relevant to any party's claim or defense and

  proportional to the needs of the case.” Id. (quoting FED. R. CIV. P. 26(b)(1)).

          Generally, a Rule 30(b)(6) topic is not deemed duplicative (and, hence, not proportional to the

  needs of the case) simply because it pertains to past discovery from regular fact witnesses. White v. City

  of Cleveland, 417 F. Supp. 3d 896, 909 (N.D. Ohio 2019) (collecting authorities). Unlike fact witnesses,

  Rule 30(b)(6) witnesses “bind the entity that they are representing and are responsible for providing all

  of the relevant information known or reasonably available to the entity.” Id.

          A topic is not deemed overbroad simply because it enquires into the factual basis of a claim or

  defense. Id. In a Section 1983 context (as in White and the present case), a topic is not overbroad when

  it seeks information from a municipality regarding its custom or policy in effect at the time of the incident

  in question. Id.

          Generally, past or future document production “is not a substitute for providing a thoroughly

  educated Rule 30(b)(6) deponent.” Ronnoco Coffee, LLC v. Castagna, No. 4:21‐CV‐00071 JAR, 2021 WL

  2105000, at *2 (E.D. Mo. May 25, 2021).

                                                    Analysis

          As noted above, Plaintiff proposes thirty (30) Rule 30(b)(6) topics. [DN 135‐1]. CCS argues that

  certain of the proposed topics, which CCS characterizes and places into seven (7) categories, are “unduly

  burdensome,” “overly broad and/or not reasonably calculated to lead to discovery of admissible

  evidence.” [DN 135 at 5, 7].

          Organizationally, this Opinion, like Plaintiff’s response, accepts CCS’s categorization.


                                                        4
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 5 of 13 PageID #: 837




     1. Topics pertaining to CCS’s contract with Kentucky Department of Corrections (Topics 10 ‐ 13)

          Plaintiff seeks to discuss the following topics, which CSS characterizes as pertaining to its contract

  with Kentucky Department of Corrections (“KYDOC”):

          10. The bidding process for the contract between CCS/Wellpath and the Commonwealth/KYDOC.

          11. The negotiation of the contract between CCS/Wellpath and the Commonwealth/KYDOC.

          12. The execution of the contract between CCS/Wellpath and the Commonwealth/KYDOC.

          13. Any modifications, suspensions, or terminations of the contract between CCS/Wellpath and
          the Commonwealth/KYDOC.

  [DN 135‐1]. For the reasons below, CCS must designate and prepare a Rule 30(b)(6) witness on Topics 10

  through 13.

          The above type of information is generally admissible at trial. See e.g. Huntley v. Wexford of

  Indiana, LLC, No. 3:18‐CV‐205‐PPS‐MGG, 2018 WL 4039362, at *6 (N.D. Ind. Aug. 22, 2018) (The District

  Court determined that, at trial, Plaintiff may use the “contract between the State of Indiana and Wexford

  of Indiana, LLC., [the entity playing the role of CCS in this case] including all modifications, amendments,

  supplements”).

          CCS does not allege its contract with KYDOC is irrelevant or privileged. An individual who resists

  discovery that appears relevant “bears a heavy burden of demonstrating that disclosure will work a clearly

  defined and very serious injury.” Invesco Int'l (N.A.), Inc. v. Paas, 244 F.R.D. 374, 380 (W.D. Ky. 2007). CCS

  has not alleged any such injury. Therefore, Plaintiff should be allowed to discuss these topics.

          In this case, discovery closed on July 1, 2021. [DN 136]. To the extent CCS’s argument is that

  these topics are duplicative because they pertain to past discovery from regular fact witnesses, it is

  unpersuasive because, unlike fact witnesses, Rule 30(b)(6) witnesses “bind the entity that they are

  representing and are responsible for providing all of the relevant information known or reasonably

  available to the entity.” White v. City of Cleveland, 417 F. Supp. 3d 896, 909 (N.D. Ohio 2019).



                                                        5
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 6 of 13 PageID #: 838




           To the extent CCS’s argument is that past or future document production may substitute for

  discussion of topics, it is unpersuasive because document production “is not a substitute for providing a

  thoroughly educated Rule 30(b)(6) deponent.” Ronnoco Coffee, LLC v. Castagna, No. 4:21‐CV‐00071 JAR,

  2021 WL 2105000, at *2 (E.D. Mo. May 25, 2021).

          This Opinion agrees with Plaintiff that CCS’s reliance on Smithkline Beecham Corp. v. Apotex Corp.,

  No. 98 C 3952, 2000 WL 116082 (N.D. Ill. Jan. 24, 2000) is unpersuasive. [DN 138 at 8]. In Smithkline

  Beacham Corp., the defendants requested Smithkline to designate a Rule 30(b)(6) witness to testify

  regarding “Smithkline's responses to Defendants’ Interrogatories and requests for production, along with

  the subjects identified therein.” Id. at *9. In other words, the defendants intended Smithkline’s Rule

  30(b)(6) witness to testify regarding the entire universe of written discovery. The defendants’ Rule

  30(b)(6) deposition notice was held to be “overbroad, unduly burdensome, and an inefficient means

  through which to obtain otherwise discoverable information.” Id. at *10. In the present case, in contrast,

  Plaintiff is not seeking to discuss the entire universe of written discovery, merely topics pertaining to CCS’s

  contract with Kentucky Department of Corrections.

            2. Topics pertaining to CCS audits, surveys, studies, and reports (Topics 16 and 17)

          Plaintiff seeks to discuss the following topics, which CCS characterizes as pertaining to its audits,

  surveys, studies, and reports:

          16. All audits, surveys, studies and/or reports regarding medical and/or mental health care
          provided by CCS/Wellpath to inmates/prisoners from 2012 to the present, including, inter alia,
          audits, surveys, studies and/or reports conducted, created and/or commissioned by U.S.
          Immigration and Customs Enforcement (“ICE”), Commonwealth/KYDOC, CCS/Wellpath, the
          Federal Bureau of Investigation (“FBI”), the United States Department of Justice (“DOJ”), external
          consultants or accrediting bodies (e.g., National Commission on Correctional Health Care
          (“NCCHC”), American Correctional Association (“ACA”), etc.), Kentucky State Police, newspapers
          or any other federal or state agency.

          17. Any and all communications, including internal communications and communications with
          relating to audits, surveys, studies and/or reports regarding medical and/or mental health care
          provided to inmates in KYDOC custody.



                                                        6
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 7 of 13 PageID #: 839




  [DN 135‐1]. For the reasons below, CCS must designate and prepare a Rule 30(b)(6) witness on Topics

  16 and 17.

           Topics 16 and 17 are relevant to Plaintiff’s Monell theory of liability. One instance of potential

  misconduct is insufficient to show a clear and persistent pattern of constitutional violations. Stewart v.

  City of Memphis, 788 F. App'x 341, 347 (6th Cir. 2019). However, such a pattern is shown by “enough

  similar incidents” sufficient to put officials on notice that persons “would be subject to constitutional

  deprivation” if the problem was not remedied. Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1247 (6th Cir.

  1989).

           It is routine for courts to consider such audits, surveys, studies, and reports concerning similar

  incidents when deciding whether a plaintiff has presented evidence of an unconstitutional policy or

  custom. See e.g. Burke v. Regalado, 935 F.3d 960, 999 (10th Cir. 2019).

           This Court has already denied CCS’s motion to protect as privileged the Mortality & Morbidity

  Report and Review, in which CCS argued it is entitled to the patient safety work product privilege under

  the Patient Safety Quality Improvement Act of 2005 (“PSQIA”). [DN 122 denying DN 108]. Beyond the

  matters already decided, CCS does not allege CCS audits, surveys, studies, and reports are irrelevant or

  privilege.   An individual who resists discovery that appears relevant “bears a heavy burden of

  demonstrating that disclosure will work a clearly defined and very serious injury.” Invesco Int'l (N.A.), Inc.

  v. Paas, 244 F.R.D. 374, 380 (W.D. Ky. 2007). CCS has not alleged any such injury. Therefore, Plaintiff

  should be allowed to discuss these topics.

           As noted above, similar incidents are relevant for purposes of establishing municipal liability

  under Monell, i.e., a municipal custom or policy. See Stewart v. City of Memphis, 788 F. App'x 341, 347

  (6th Cir. 2019). This Opinion concurs with Plaintiff that, while ultimately it is the custom or policy at the

  time of the incident giving rise to suit that matters, the scope of relevant information goes beyond that

  incident. [DN 138 at 6 citing Green v. Fulton, 157 F.R.D. 136, 141 (D. Me. 1994)].


                                                        7
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 8 of 13 PageID #: 840




             3. Topics pertaining to CCS policies and changes in policies (Topics 18, 22 and 23)

          Plaintiff seeks to discuss the following topics, which CCS characterizes as pertaining to its policies

  and changes in policies:

          18. All CCS/Wellpath policies, procedures, practices, texts, manuals, memoranda, training
          materials and/or protocols in effect from 2016 to present that relate to:

          a) [Withdrawn by Plaintiff]
          b) [Withdrawn by Plaintiff]
          c) [Withdrawn by Plaintiff]
          d) Medical OR mental health assessments OR evaluations of prisoners
          e) Medical OR mental health care and treatment of prisoners
          f) Medical OR mental health care AND treatment of acute psychiatric patients, INCLUDING those
          requiring evaluation OR treatment
          g) Supervision of prisoners with medical or mental health needs
          h) Documentation of prisoners’ medical OR mental health condition
          i) Placement OR transfer of prisoners with medical or mental health needs
          j) Suicide prevention
          k) Specific discipline of employees OR contractors for the violation of prisoners’ civil rights OR
          failure to provide adequate medical OR mental health care OR failure to provide adequate
          supervision of prisoners with a medical or mental health condition
          l) Evaluation OR treatment of individuals in real OR potential need of emergency hospitalization
          m) Transport of prisoners who appear to have a significant, serious, OR emergent medical or
          mental health problem to a supporting medical facility
          n) Medical OR mental health screening, INCLUDING intake screening, of prisoners
          o) Complete emergency and medical health care services
          p) Provision of needed prescription medication, INCLUDING psychotropic medication, for
          prisoners
          q) Head, neck OR spinal injuries
          r) Neurological deficits
          s) The provision of diagnostic testing or procedure (e.g., MRI, CT scan)
          t) Any peer review processes
          u) Mortality reviews
          v) Comprehensive Quality Assurance (“CQA”), quality assurance, or continuous quality
          improvement (“CQI”)
          w) [Withdrawn by Plaintiff]
          x) Prisoners’ medical or mental health complaints, grievances, or requests for medical OR mental
          health
          y) Supervision of nursing staff
          z) Taking and recording of vital signs
          aa) Resuscitation of prisoners who have stopped breathing OR whose heart has stopped beating
          bb) Referral or admission of prisoners to the infirmary/medical unit
          cc) Provision of medical OR mental health care to prisoners in a segregation unit
          dd) The prescribing AND provision of prescription medication, INCLUDING psychotropic
          medication, to prisoners housed in a segregation unit
          ee) The provision of food, nourishment OR sustenance for prisoners

                                                        8
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 9 of 13 PageID #: 841




          ff) The provision of water OR other hydration for prisoners
          gg) Approving use OC spray, Taser, or restraint chair.
          hh) Cell Entry Teams
          ii) Use of OC Spray
          jj) Use of tasers
          kk) Use of a restraint chair
          ll) Use of a spit mask
          mm) Use of metal leg restraints

          22. Any changes in policy or practice – from 2016 to the present – made or implemented by
          CCS/Wellpath to alleviate risks to the health or safety of inmates in KYDOC custody.

          23. Any changes in policy or practice – from 2016 to the present – made or implemented by
          CCS/Wellpath to alleviate risks to the health or safety of inmates its employees/agents provide
          medical assessment and care.

  [DN 135‐1]. For the reasons below, CCS must designate and prepare a Rule 30(b)(6) witness on Topics 18,

  22 and 23.

          Admittedly, the above materials cover a lot of ground. However, “[d]istrict courts addressing

  discovery‐related disputes in cases involving Monell claims have routinely recognized that such claims

  often require a broad and substantial amount of discovery that would not be involved if the plaintiff sued

  only the individuals directly involved in the deprivation of his rights.” Lymon v. Chamberlain, No. 17 CV

  50093, 2020 WL 6940985, at *3 (N.D. Ill. Nov. 24, 2020).

          Plaintiff must show, not only that the decedent was denied adequate medical care, but that

  Defendants were deliberately indifferent, meaning that they “kn[e]w of and disregard[ed] an excessive

  risk to inmate health or safety.” Bost v. Wexford Health Sources, Inc., No. CV ELH‐15‐3278, 2017 WL

  3084953, at *2 (D. Md. June 19, 2017) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Thus, there

  are a number of ways in which the documents and testimony sought could reasonably lead to the

  discovery of admissible evidence. Id. First, any failure on behalf of CCS officials and individual defendants

  to address specific healthcare issues made known to them during the course of peer review evaluations

  or follow‐up investigations could help Plaintiff show that CCS knowingly disregarded an excessive risk

  posed to the prisoners it treated. Id. Second, although some of the records and testimony in question


                                                       9
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 10 of 13 PageID #: 842




  may not be specific to the decedent's care, medical personnel's review and response to the level of care

  administered to other inmates may reveal a custom, policy, or practice and may provide insight into the

  level of training provided to medical staff. Id. In other words, such evidence could help Plaintiff meet her

  burden of proof under Monell. Id. Third, the documents and testimony requested could reasonably lead

  to information about the circumstances of the death and the conduct that took place thereafter. Id.

            CCS does not allege CCS policies and changes in policies are irrelevant. An individual who resists

  discovery that appears relevant “bears a heavy burden of demonstrating that disclosure will work a clearly

  defined and very serious injury.” Invesco Int'l (N.A.), Inc. v. Paas, 244 F.R.D. 374, 380 (W.D. Ky. 2007). CCS

  has not alleged any such injury. Therefore, Plaintiff should be allowed to discuss these topics.

               4. Topics pertaining to medical care provided to Mr. Penman (Topics 19 and 20)

            Plaintiff seeks to discuss the following topics, which CCS characterizes as pertaining to the medical

  care provided to Mr. Penman:

            19. The medical and mental health care provided to Marcus Penman by CCS/Wellpath personnel
            during his incarceration while he was in KYDOC custody.

            20. Any investigation into the medical care provided to Marcus Penman by CCS/Wellpath
            personnel during his incarceration while he was in KYDOC custody.

  [DN 135‐1]. For the reasons below, CCS must designate and prepare a Rule 30(b)(6) witness on Topics 19

  and 20.

            CCS does not allege that Plaintiff’s own medical records during his incarceration are irrelevant or

  privileged. As noted above, CCS’s response to prior investigation, if any, may indicate whether it was

  deliberately indifferent at the time of the death. Bost v. Wexford Health Sources, Inc., No. CV ELH‐15‐

  3278, 2017 WL 3084953, at *2 (D. Md. June 19, 2017). Therefore, Plaintiff should be allowed to discuss

  these topics.

         5. Topics pertaining to CCS’s financial condition and corporate family (Topics 6, 7 and 26)




                                                        10
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 11 of 13 PageID #: 843




          Plaintiff’s Second Amended Complaint seeks punitive damages, [DN 79 at 21], and Plaintiff seeks

  to discuss the following topics, which CCS characterizes as pertaining to its financial condition and

  corporate family:

          6. Identity of companies within CCS/Wellpath corporate family.

          7. Total number of corrections facilities at which CCS/Wellpath is currently providing medical
          services.

          26. The financial condition (including the net worth, revenues and balance sheet) of
          CCS/Wellpath.

  [DN 135‐1].

          This Opinion discusses Topics 6 and 7 after discussing Topic 26.

          CCS need not designate a witness on Topic 26. However, CCS shall “produce, for the current year,

  and the year immediately prior, state and federal income tax returns (as they became available), balance

  sheets, income statements, and all attached schedules.” Corizon Health, Inc. v. CorrecTek, Inc., No. 5:17‐

  CV‐35‐TBR‐LLK, 2017 WL 7693390 (W.D. Ky. Dec. 12, 2017).

          Like CCS, Corizon Health was a healthcare provider for correctional facilities. Corizon Health, Inc.

  v. CorrecTek, Inc., No. 5:17‐CV‐00035‐TBR, 2018 WL 2768883, at *1 (W.D. Ky. June 8, 2018). CorrecTek

  was a licenser of electronic medical records and electronic medication administration records software to

  correctional healthcare providers. Id. Corizon Health alleged fraud, Consumer Protection Act violations,

  negligent misrepresentation in a commercial transaction, and breach of contract. Id. Like Plaintiff in the

  present action, Corizon Health sought punitive damages, and this Court ruled that:

          Each Defendant shall produce, for the current year, and the year immediately prior, state and
          federal income tax returns (as they became available), balance sheets, income statements, and
          all attached schedules ….

  2017 WL 7693390, at *3.

          This Court explained it would follow the majority rule and not require a pre‐discovery prima‐facie

  showing of entitlement to punitive damages:


                                                      11
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 12 of 13 PageID #: 844




          … Under federal law, … evidence of a defendant's financial worth is traditionally admissible for
          the purpose of evaluating the amount of punitive damages that should be awarded. City of
          Newport v. Fact Concerts, Inc., 453 U.S. 247, 270 … (1981).

          A growing number of courts require a prima facie showing of entitlement to, or an evidentiary
          basis for the recovery of, punitive damages prior to allowing discovery of a defendant's financial
          status, and other courts delay discovery altogether on punitive damages until after dispositive
          motions have been decided. The majority of federal courts to have considered the question,
          however, have concluded that a plaintiff seeking punitive damages is entitled to discover
          information relating to the defendant's financial condition in advance of trial and without making
          a prima facie showing that he is entitled to recover such damages.

          … “[T]he scope of discovery is within the sound discretion of the trial court.” S.S. v. Eastern
          Kentucky University, 532 F.3d 445, 451 (6th Cir. 2008). Most courts addressing the proper scope
          of financial discovery have limited such discovery “to the period providing a picture of the
          defendant's current (emphasis added) financial condition and net worth, usually the most recent
          year or two.” Id.

  Id. (collecting authorities).

          CCS must designate and prepare a Rule 30(b)(6) witness on Topics 6 and 7. Evidence of a

  defendant's financial worth is traditionally admissible for the purpose of evaluating the amount of

  punitive damages that should be awarded. Id. citing City of Newport v. Fact Concerts, Inc., 453 U.S. 247,

  270 (1981). The identity of companies within the CCS/Wellpath corporate family and the total number of

  corrections facilities at which CCS/Wellpath is currently providing medical services are relevant to the

  issues of CCS’s financial worth and potential punitive damages.

                      6. Topic pertaining to CCS authentication of documents (Topic 25)

          In her response, Plaintiff states that “[b]ased on CCS’s offer to enter a stipulation as to the

  authenticity of documents it has produced, Plaintiff withdraws Topic #25.” [DN 138 at 16].

                                  7. Topic pertaining to CCS staffing levels (Topic 27)

          Plaintiff seeks to discuss Topic 27, which CCS characterizes as pertaining to: “Steps taken to

  ascertain proper staffing levels of CCS/Wellpath employees at the KSP.” [DN 135‐1]. For the reasons

  below, CCS must designate and prepare a Rule 30(b)(6) witness on Topic 27.




                                                           12
Case 5:18-cv-00058-TBR-LLK Document 141 Filed 07/23/21 Page 13 of 13 PageID #: 845




            Deliberate indifference claims against private corporations who contract to provide inmate

  medical care (and such claims against CCS in particular) typically involve claims of inadequate staffing. See

  e.g. Meirs v. Ottawa Cty., 821 F. App'x 445, 455 (6th Cir. 2020) (Meirs argued that, “[d]ue to this

  inadequate staffing [by CCS] … violations in corporate policies requiring physician oversight for various

  medical procedures was inevitable.”); Sanders v. Correct Care Sols., Inc., No. 3:15‐CV‐01526, 2017 WL

  11476388, at *2 (M.D. Tenn. Dec. 29, 2017) (“Staffing at CJC [Davidson County Criminal Justice Center] is

  directed by CCS’s contract with Davidson County [and] [t]he budget for staffing is determined by the

  revenue generated from the average daily inmate population versus the required staffing and what CCS

  has to pay for that staffing.”).

            CCS does not allege that staffing at KSP at the time of Mr. Penman’s death is irrelevant or

  privileged. Therefore, Plaintiff should be allowed to discuss this topic.

                                                     Order

            For the foregoing reasons, Defendant CCS’s motion to quash certain topics, [DN 135], is DENIED

  and CCS SHALL designate and prepare a Rule 30(b)(6) witness on all thirty (30) proposed topics except

  Topic 26. In lieu of Topic 26, CCS SHALL produce, for the current year, and the year immediately prior,

  state and federal income tax returns (as they become available), balance sheets, income statements, and

  all attached schedules.

   July 23, 2021




                                                       13
